Citation Nr: 0640257	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-16 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for thyroid cancer due to 
exposure to ionizing radiation.



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The veteran had active service from January 1956 to December 
1957.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in September 2005 for 
further evidentiary development, and that the action 
requested in its remand has been accomplished to the extent 
possible.  This case is now ready for further appellate 
review.


FINDINGS OF FACT

1.  Although some exposure to ionizing radiation is conceded, 
it is not causally related to the veteran's development of 
thyroid cancer.

2.  Thyroid cancer is not related to service.


CONCLUSION OF LAW

Thyroid cancer was not incurred in active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that this claim has been fully 
developed within the guidelines established by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this regard, 
the record reflects that appellant has been advised on 
multiple occasions of the evidence needed to substantiate his 
claim.  

First, prior to the rating decision that denied the claim in 
April 2002, the veteran was advised in a November 2001 letter 
of the evidence necessary to substantiate his claim, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Similar letters were 
also sent to the veteran in May 2003 and July 2004.  

In addition, following the Board's remand in September 2005 
letter, another letter was sent to the veteran that same 
month, which provided even more detail with respect to the 
evidence necessary to substantiate his claim, and the 
respective obligations of the VA and the veteran in obtaining 
that evidence.  Id.  

While the November 2001, May 2003, July 2004, and September 
2005 VCAA notice letters did not specifically request that 
the appellant provide any evidence in appellant's possession 
that pertained to the claim as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the regional office (RO) and 
the Board, the Board finds that appellant was otherwise fully 
notified of the need to give to the VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board also notes that there is no indication that there 
are any outstanding pertinent records or reports that have 
not been obtained or that are not otherwise sufficiently 
addressed in documents or records already associated with the 
veteran's claims file.  The veteran has also not indicated 
any intention to submit additional evidence in support of his 
claim.  Consequently, based on all of the foregoing, the 
Board finds that no further notice and/or development is 
required in this matter pursuant to the VCAA.

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002).

Where malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection for a disability that is claimed to be 
attributable to exposure to radiation during service may be 
established in one of three ways.  See Davis v. Brown, 10 
Vet. App. 209 (1997) and Rucker v. Brown, 10 Vet. App. 67 
(1997).  First, there are a number of enumerated diseases 
that are presumptively service connected at any time after 
service if the claimant establishes status as a "radiation-
exposed veteran" as defined by 38 U.S.C.A. § 1112(c) (West 
2002) and 38 C.F.R. § 3.309(d) (2006).  The diseases referred 
to in the regulation are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of salivary gland, and 
cancer of the urinary tract.  38 C.F.R. § 3.309(d) (2006).  
Second, claims based on exposure to ionizing radiation may be 
service connected under 38 C.F.R. § 3.311 (2006).  Third, 
service connection is warranted under 38 C.F.R. § 3.303(d) 
(2006) if it is established that a disease diagnosed after 
discharge is the result of exposure to radiation during 
active service.  Combee v. Brown, 34 F.3d 1039 (1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty, or an individual who while a member of a reserve 
component of the Armed Forces during a period of active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to include participation in onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d)(3)(ii)(A).  

The term "onsite participation" is defined to include 
presence during the official operational period of an 
atmospheric nuclear test at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  

The term "onsite participation" is also defined to include 
presence during the six month period following the official 
operational period of an atmospheric test at the test site or 
other test staging area to perform official military duties 
in connection with completion of projects related to the 
nuclear test including decontamination of equipment used 
during the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(B).

In all other claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period under 38 C.F.R. § 3.307 or § 
3.309, and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and the nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a) (2006).  "Radiogenic disease" 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer and parathyroid adenoma.  38 
C.F.R. § 3.311(b)(2) (2006).

When it is determined that a veteran was exposed to ionizing 
radiation as claimed, and the veteran subsequently develops a 
radiogenic disease which first became manifest within the 
period specified in 38 C.F.R. § 3.311(b)(5), the claim, 
before its adjudication, shall be referred to the Under 
Secretary for Benefits for consideration as to whether the 
disease resulted from exposure to ionizing radiation in 
service.  The Under Secretary for Benefits may request an 
advisory medical opinion from the Under Secretary of Health.  
38 C.F.R. § 3.311(c)(1).

If the Under Secretary of Benefits determines that there is 
no reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary for 
Benefits shall so inform the regional office of jurisdiction 
in writing, setting forth the rationale for this conclusion.  
38 C.F.R. § 3.311(c)(ii).

If the Under Secretary of Benefits is unable to conclude 
whether it is at least as likely as not that the veteran's 
disease resulted from exposure to radiation, or that there is 
no reasonable possibility, the Under Secretary for Benefits 
shall refer the matter to an outside consultant in accordance 
with paragraph (d) of this section.  38 C.F.R. § 
3.311(c)(ii)(2).  The consultant shall evaluate the claim 
under factors specified in paragraph (e) of this section and 
respond in writing, stating whether it is either likely, 
unlikely, or approximately as likely as not the veteran's 
disease resulted from exposure to ionizing radiation in 
service.  38 C.F.R. § 3.311(c)(iv)(3).

The veteran essentially contends that he was exposed to 
atmospheric radiation fallout due to above ground nuclear 
tests conducted at the Nevada Test Site during the 1950's.  

More specifically, he notes that at the time of this testing 
in 1956, he was completing his basic training at Fort Carson, 
Colorado where he was consuming large amounts of milk, and 
that studies from the National Cancer Institute (NCI) 
indicate that persons living in the Fort Carson area at that 
time, with high milk consumption, received thyroid doses of 
radiation.  The report described how milk would become 
contaminated from the radiation fallout with I-131.

After reviewing the National Cancer Institute study, in 
September 2005, the Board remanded this case for a dose 
estimate, and additional review, if necessary, by the Under 
Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).

Thereafter, in a memorandum dated in February 2006, the Under 
Secretary for Benefits sought an advisory medical opinion 
from the Under Secretary of Health, requesting a dose 
estimate based on the findings in the NCI report, and an 
opinion, based on this estimate, as to whether it was likely, 
unlikely, or as likely as not that the veteran's papillary 
carcinoma of his thyroid resulted from exposure to radiation 
in service.  

In response to the February 2006 memorandum, the Under 
Secretary of Health provided a medical opinion by Dr. 
Lawrence R. Deyton in March 2006, which reviewed the 
information supplied by the Under Secretary for Benefits, 
noting that pursuant to the thyroid doses from all persons 
born in January 1, 1935, living in the Fort Carson area, with 
high milk consumption, thyroid doses were between 3 and 10 
rads, and that according to the report's Executive Summary, 
I-131, since the release mainly occurred in the years 1952, 
1953, 1955, and 1957, a pro-rating dose over this period 
resulted in a dose for 1956 of about 2 rads.  It was further 
noted that although the thyroid was considered to have a high 
comparative susceptibility to radiation induced cancer, when 
using the Interactive Radioepidemiological Program (IREP) of 
the National Institute for Occupational Safety and Health 
(NIOSH) to estimate the likelihood that exposure to ionizing 
radiation was responsible for the veteran's thyroid cancer, 
the probability of causation was calculated as 15.95 percent 
and 16.50 percent, depending on whether the dose was entered 
as acute or chronic.  

In light of the above, Dr. Deyton opined that it was unlikely 
that the veteran's papillary carcinoma of the thyroid could 
be attributed to environmental exposure to ionizing radiation 
in service.

As a result of Dr. Deyton's opinion, and following the review 
of the evidence in its entirety, in a letter dated in March 
2006, the Under Secretary for Benefits opined that it was 
unlikely that the veteran's papillary carcinoma of his 
thyroid resulted from radiation exposure in service.  

II.  Analysis

The Board has carefully reviewed the evidence of record, and 
initially notes that there is only one service medical record 
and that this reflects treatment for pharyngitis in March 
1956.  There are also no post-service treatment records dated 
prior to 1998, the first year in which there was a diagnosis 
of thyroid cancer.  There is also no medical evidence linking 
the veteran's thyroid cancer to service or a period of one 
year following service, and no evidence that the veteran 
actually participated in a radiation-risk activity under 
38 C.F.R. § 3.309 (2006).  Thus, a preponderance of the 
evidence is against the establishment of service connection 
for thyroid cancer on a direct or presumptive basis pursuant 
to 38 C.F.R. §§ 3.303, 3.307, and 3.309.  

Accordingly, the only remaining regulation that could provide 
a basis to service connect the veteran's cancer is 38 C.F.R. 
§ 3.311.  However, a review of the opinion of Dr. Deyton and 
other evidence of record reflects that this regulation also 
does not help the veteran's claim.  More specifically, after 
determining the dosage of radiation in this case, Dr. Deyton 
concluded that it was unlikely that the veteran's papillary 
carcinoma of the thyroid could be attributed to environmental 
exposure to ionizing radiation in service.  In addition, 
after reviewing this opinion and the evidence in its 
entirety, in a letter dated in March 2006, the Under 
Secretary for Benefits also opined that it was unlikely that 
the veteran's papillary carcinoma of his thyroid resulted 
from radiation exposure in service.  There are also no 
competent medical opinions of record that dispute or 
contradict these opinions.

The veteran is also not competent to attribute his cancer to 
a particular cause.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board finds that , based on all of the 
foregoing, a preponderance of the evidence is against 
entitlement to service connection for thyroid cancer pursuant 
to 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.311, and that 
service connection for this disability is therefore not 
warranted.


ORDER

The claim for service connection for thyroid cancer is 
denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


